 
Exhibit 10.3
 
ONYX SOFTWARE CORPORATION
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made as of the
             day of January, 2003, by and between Onyx Software Corporation, a
Washington corporation (“Onyx”), and Bellevue Hines Development, LLC, a Delaware
limited liability company (the “Holder”), the holder of warrants (the
“Warrants”) to purchase up to an aggregate of 795,000 shares (the “Underlying
Shares”) of common stock, $.01 par value per share, of Onyx (the “Onyx Common
Stock”).
 
RECITALS
 
A.    Onyx and the Holder have entered into a Third Amendment to Lease, dated as
of December 20, 2002 (the “Lease Amendment”), pursuant to which, among other
things, Onyx agreed to issue the Warrants to the Holder. Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Lease
Amendment.
 
B.    As a condition to the transactions contemplated by the Lease Amendment
(the “Transaction”), Onyx must enter into this Agreement with the Holder to
provide certain rights to register the resale of the Underlying Shares by the
Holder.
 
C.    Onyx and the Holder each desire to facilitate the Transaction by agreeing
to the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
The parties to this Agreement hereby covenant and agree as follows:
 
1.      DEFINITIONS
 
For purposes of this Agreement:
 
1.1    The term “Registrable Securities” means the Underlying Shares (and any
other shares of Onyx Common Stock issued as a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Underlying
Shares); provided, however, that the foregoing definition shall exclude any
Registrable Securities sold by a person or entity in a transaction in which his,
her or its rights under this Agreement are not permissibly assigned or
transferred in accordance with Section 3 hereof.
 
1.2    The term “Holder” means (a) as of the date of this Agreement, the Holder
and (b) after the date of this Agreement, any person to whom Registrable
Securities have been permissibly assigned or transferred in accordance with
Section 3 hereof.
 
1.3    The term “Form S-3” means such form of registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), or any successor form
under the
 





--------------------------------------------------------------------------------

 
Securities Act that permits significant incorporation by reference of Onyx’s
public filings under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
 
1.4    The term “Disclosure Condition” means, that in the good-faith judgment of
Onyx’s Board of Directors, the sale of the Registrable Securities (or any public
disclosure that would be necessary or advisable in connection with such sale)
would materially interfere with any pending or proposed acquisition, corporate
reorganization or other material transaction involving Onyx or its subsidiaries,
would require Onyx to make either necessary or advisable public disclosure of
information, the disclosure of which would have a material adverse effect on
Onyx, or would otherwise create a substantial likelihood of detriment or injury
to Onyx or its business or affairs.
 
1.5    The term “Majority Holders” means, at the relevant time of reference
thereto, those Holders holding and/or having the right to acquire, as the case
may be, more than a majority of the Registrable Securities then held by all of
the Holders.
 
1.6    The term “Permitted Resale Amount” means 10% of the average weekly
trading volume of Onyx Common Stock as reported by the Nasdaq National Market or
such other principal exchange or quotation system on which the Onyx Common Stock
is then traded.
 
1.7    The term “Transfer”, with respect to the Warrants or the Underlying
Shares, means to sell, offer to sell, solicit offers to buy, dispose of, loan,
pledge or grant any right with respect to the Warrants or the Underlying Shares,
or to engage in any hedging or other transaction which is designed to or could
be reasonably expected to lead to or result in any of the foregoing, including,
without limitation, effecting any short sale or having in effect any short
position (whether or not such sale or position is against the box and regardless
of when such position was entered into) or entering into any purchase, sale or
grant of any right (including, without limitation, any put or call option) with
respect to the Warrants or the Underlying Shares or with respect to any security
(other than participation in a mutual fund, broad-based market brokerage index
or employee benefit plan in which the participant has no discretionary authority
over investments made by the plan) that includes, relates to or derives any
significant part of its value from Onyx Common Stock.
 
2.      FORM S-3 REGISTRATION
 
2.1    Shelf Registration.
 
(a)    No later than 60 days after the date hereof, Onyx shall prepare and file
with the Securities and Exchange Commission (the “SEC”) a registration statement
on Form S-3 or the shortest form of registration statement then available for
use by Onyx (the “Registration Statement”) registering for resale the
Registrable Securities, which sales may be effected from time to time on the
Nasdaq National Market or in privately negotiated transactions. Onyx shall use
its best efforts to cause the Registration Statement to (i) be declared
effective by the SEC as soon as practicable after filing and (ii) remain
effective until the earlier of (A) January         , 2005 (the “Outside
Termination Date”) and (B) the date on which all of the Registrable Securities
covered by the Registration Statement have been sold. This



2



--------------------------------------------------------------------------------

 
period of effectiveness of the Registration Statement shall be referred to
herein as the “Selling Period” for the Registrable Securities registered
thereon.
 
(b)    Onyx shall not be obligated to effect any such registration pursuant to
this Section 2.1 if Onyx shall furnish to the Holder a certificate signed by the
chief executive officer or chief financial officer of Onyx stating that: (A) in
the good-faith judgment of Onyx’s Board of Directors, effectuating a
registration would be materially detrimental to Onyx and its shareholders or (B)
there exists a Disclosure Condition, in which event Onyx shall have the right to
defer the filing of either the Registration Statement until the filing would no
longer be detrimental or until disclosure is made, but in no event later than 60
days after the date of such certificate (subject to the limitation on delays and
suspensions set forth in Section 2.3(b) hereof); provided, however, that Onyx
may not so delay the filing at any time during which Onyx is publicly selling
shares of its capital stock or has another registration statement effective the
use of which has not been suspended; and provided further, that the applicable
Selling Period shall be extended by the number of days by which the initial
filing of the Registration Statement was so delayed.
 
(c)    Onyx shall have the right to include shares of Onyx Common Stock held by
other selling shareholders in the Registration Statement to the extent legally
obligated to do so under the terms of any applicable contracts with such selling
shareholders.
 
2.2    Obligations of Onyx.
 
In effecting the registration of the Registrable Securities under Section 2.1
hereof, Onyx shall use its best efforts to:
 
(a)    during the Selling Period, prepare (and afford counsel for the Holders a
reasonable opportunity to review and comment on) and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection with such registration statement (the “Prospectus”) as may be
necessary to comply with the provisions of the Securities Act and applicable
state securities laws with respect to the disposition of all Registrable
Securities covered by the Registration Statement;
 
(b)    during the Selling Period, furnish to each of the Holders such numbers of
copies of the applicable Prospectus, including the applicable preliminary
Prospectus, and such other documents as the Holders may reasonably request to
facilitate the disposition of the Registrable Securities covered by the
Registration Statement;
 
(c)    promptly notify the Holders when the SEC notifies Onyx that the
Registration Statement has been declared effective;
 
(d)    register and qualify the Registrable Securities covered by the
Registration Statement under the securities or blue sky laws of such states or
jurisdictions as shall be reasonably requested by the Holders; provided,
however, that Onyx shall not be required, in connection with or as a condition
to such registration and qualification, to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;



3



--------------------------------------------------------------------------------

 
(e)    cause all such Registrable Securities covered by the Registration
Statement to be listed on the Nasdaq National Market or such other securities
exchange on which Onyx Common Stock is then listed; and
 
(f)    during the period in which a Prospectus is required to be delivered under
the Securities Act, promptly notify each Holder of Registrable Securities
covered by the Registration Statement in the event there exists a Disclosure
Condition.
 
2.3    Suspension of Registration Statement.
 
(a)    If at any time, and from time to time, during the Selling Period Onyx
shall furnish to the Holders a certificate signed by the chief executive officer
or chief financial officer of Onyx stating that (i) in the good-faith judgment
of Onyx’s Board of Directors, permitting the sale of Onyx Common Stock pursuant
to the Registration Statement at such time would be materially detrimental to
Onyx and its shareholders or (ii) there exists a Disclosure Condition, Onyx may
require that no sales be made by the Holders under the Registration Statement or
the applicable Prospectus until such time as Onyx notifies the Holders in
writing that such sales may be resumed; provided, however, that Onyx shall not
exercise this right for more than a total of 60 days in the case of any one
delay (subject to the limitation on delays and suspensions set forth in Section
2.3(b) hereof) nor more than twice in any twelve-month period; and provided
further, that Onyx may not so suspend the use of the Registration Statement
during any time in which Onyx is publicly selling shares of its capital stock or
has another registration statement effective the use of which has not been
suspended; and provided further, that the applicable Selling Period shall be
extended by the aggregate number of days for which the use of the Registration
Statement is suspended.
 
(b)    Notwithstanding any other provision of this Agreement, Onyx shall not
exercise its rights under Section 2.1(b), Section 2.3(a) and Section 2.3(c)
hereof to delay or suspend the Registration Statement for more than an aggregate
of 90 days.
 
(c)    If such suspension shall relate to a Disclosure Condition, then Onyx
shall (i) make the required disclosure as soon as practicable after such notice
to the Holders and (ii) if necessary, prepare and file as soon as reasonably
practicable any amendment to the Registration Statement or supplement to the
applicable Prospectus or any Exchange Act filing as shall be required to correct
any untrue statement or omission causing a Disclosure Condition, notify the
Holders of any such filing and furnish the Holders with a reasonable number of
copies of any such amendment or supplement. Onyx may delay filing, preparing or
distributing any such amendment or supplement, however, if Onyx shall deliver a
certificate signed by the chief executive officer or chief financial officer of
Onyx stating that, in the good-faith judgment of Onyx’s Board of Directors,
amending the Registration Statement or supplementing the Prospectus at such time
would be materially detrimental to Onyx and its shareholders; provided, however,
that Onyx shall not exercise this right for more than 60 days in the case of any
one delay (subject to the limitation on delays and suspensions set forth in
Section 2.3(b) hereof); and provided further, that Onyx may not so delay such
amendment or supplement during any time in which Onyx is publicly selling shares
of its capital stock; and provided further, that the applicable Selling Period
shall be extended by the aggregate number of days for which the amendment or
supplement is delayed.



4



--------------------------------------------------------------------------------

 
(d)    If a Holder receives notification from Onyx pursuant to Section 2.3(a)
that the use of the Registration Statement or the Prospectus shall be suspended,
then such Holder shall: (i) keep the fact of such notification and its contents
confidential and (ii) immediately suspend all sales of Onyx Common Stock and any
use of the Registration Statement and Prospectus until such time as such Holder
receives notification from Onyx that such sales may be made.
 
2.4    Information With Respect to Holders.
 
It shall be a condition precedent to the obligations of Onyx to take any action
pursuant to this Agreement that each selling Holder shall complete the
Registration Statement Questionnaire attached hereto as Appendix I, and shall
furnish to Onyx such other information regarding it and the securities held by
it as Onyx shall reasonably request and as shall be required in order to effect
any registration by Onyx pursuant to this Agreement.
 
2.5    Expenses of Registration.
 
Onyx shall pay all expenses of registration pursuant to this Agreement,
including all registration, filing, qualification, printers’ and accounting
fees, and fees and disbursements of counsel for Onyx, but excluding any fees,
commissions or discounts incurred by any selling Holder in connection with the
sale of the Registrable Securities and the fees and disbursements of counsel for
any selling Holder.
 
3.      ASSIGNMENT
 


 
None of the rights of any Holder under this Agreement shall be transferred or
assigned to any person unless (a) such person is a Qualifying Holder (as defined
below) and (b) such person agrees to become a party to, and to be bound by all
of the terms and conditions of, this Agreement by duly executing and delivering
to Onyx an Instrument of Adherence in the form attached as Exhibit A hereto. For
purposes of this Section 3, the term “Qualifying Holder” shall mean, with
respect to any Holder, (i) any partner or member thereof, (ii) any corporation,
partnership or limited liability company controlling, controlled by, or under
common control with, such Holder or any partner or member thereof, or (iii) any
other direct transferee from such Holder of all of the Registrable Securities
held by such Holder or issuable upon exercise of Warrants held by such Holder.
None of the rights of any Holder under this Agreement shall be transferred or
assigned to any person (including, without limitation, a Qualifying Holder) that
acquires Registrable Shares in the event that, and to the extent that, such
person is eligible to resell such Registrable Securities pursuant to Rule 144(k)
of the Securities Act.
 
4.      INDEMNIFICATION
 
4.1    By Onyx.
 
To the extent permitted by law, Onyx shall indemnify and hold harmless each
Holder, and any person who controls or is controlled by such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, or actions with respect to such losses, claims, damages or
liabilities, to which such Holder or controlling or controlled person



5



--------------------------------------------------------------------------------

 
may become subject under the Securities Act, the Exchange Act or other federal
or state law (any of these, a “Loss”), insofar as such Loss arises out of or is
based on: (a) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any Prospectus, including any
preliminary Prospectus, final Prospectus or any amendment or supplement to the
Registration Statement or any Prospectus or any other document incident thereto;
(b) the omission or alleged omission to state in the Registration Statement or
any Prospectus a material fact required to be stated in the Registration
Statement or any Prospectus, or necessary to make the statements in the
Registration Statement or any Prospectus not misleading; or (c) any violation or
alleged violation by Onyx of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law (any of (a), (b) or (c), a
“Violation”). Onyx will promptly pay to each such Holder or controlling or
controlled person, as incurred, any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss.
Notwithstanding the foregoing, (i) the indemnification obligations of Onyx
contained in this Section 4.1 shall not apply to amounts paid in settlement of
any Loss if such settlement is effected without the consent of Onyx (which
consent shall not be unreasonably withheld), (ii) Onyx shall not be liable to
any Holder or controlling or controlled person for any Loss to the extent that
such Loss arises out of or is based on written information furnished by any such
Holder or controlling or controlled person expressly for use in connection with
the Registration Statement or any Prospectus, and (iii) Onyx shall not be liable
to any Holder or controlling or controlled person for any Loss to the extent
such Loss arises out of the failure of such Holder or controlling or controlled
person to deliver a copy of any Prospectus or Prospectus supplement.
 
4.2    By the Holders.
 
To the extent permitted by law, each selling Holder will indemnify and hold
harmless Onyx, each of its directors, each of its officers who has signed the
Registration Statement, each person or entity, if any, who controls or is
controlled by Onyx within the meaning of the Securities Act, any other Holder
selling securities in the Registration Statement and any controlling person of
any such Holder against any Loss to which any of the foregoing persons may
become subject, to the extent that such Loss arises out of or is based on any
Violation occurring (a) as a result of the omission or alleged omission to state
in the Registration Statement or any Prospectus a material fact required to be
stated in the Registration Statement or any Prospectus, or necessary to make the
statements in the Registration Statement or any Prospectus not misleading, if
such omission or misstatement is made in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with the Registration Statement or the applicable Prospectus or (b) as a result
of the failure of such Holder or controlling or controlled person to deliver a
copy of any Prospectus or Prospectus supplement. Each such indemnifying Holder
will promptly pay, as incurred, any legal or other expenses reasonably incurred
by any person entitled to indemnification pursuant to this Section 4.2, in
connection with investigating or defending any such Loss; provided however, that
the indemnification obligations of the Holders contained in this Section 4.2
shall not apply to amounts paid in settlement of any Loss if such settlement is
effected without the consent of the Holder (which consent shall not be
unreasonably withheld); and provided further, that in no event shall any
indemnification obligations of any Holder under this Section



6



--------------------------------------------------------------------------------

 
4.2 exceed the aggregate proceeds received by such Holder in the offering,
except in the case of willful fraud by such Holder.
 
4.3    Procedure.
 
(a)    Promptly after receipt by an indemnified party under this Article 4 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim for indemnification with respect to such
action is to be made against any indemnifying party under this Article 4,
deliver to the indemnifying party a written notice of the commencement of such
action. The indemnifying party shall have the right to participate in and, to
the extent the indemnifying party so desires, to assume the defense of such
action jointly with any other indemnifying party similarly noticed, with counsel
mutually satisfactory to the indemnified and indemnifying parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the reasonable fees and expenses to be paid by
the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure by an
indemnified party to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action, however, will not
relieve the indemnifying party of any liability that it may have to the
indemnified party under this Article 4 unless, and to the extent, such failure
is prejudicial to the indemnifying party’s ability to defend such action. No
indemnifying party, in defending any such claim or litigation, shall, except
with the consent of each indemnified party, consent to entry of any judgment or
enter into any settlement, unless the claimant or plaintiff agrees to release
the indemnified party from all liability with respect to such claim or
litigation.
 
(b)    If the indemnification provided for in this Article 4 is held by a court
of competent jurisdiction (and the time to appeal has expired or appeal is
denied) to be unavailable to an indemnified party with respect to any Loss, then
the indemnifying party, in lieu of indemnifying such indemnified party pursuant
to this Article 4, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of each of the indemnifying party and the
indemnified party in connection with the Violation that resulted in such Loss,
as well as any other relevant equitable considerations; provided however, that
in no event shall any contribution by a Holder under this Section 4.3(b) exceed
the aggregate proceeds from the offering received by such Holder, except in the
case of willful fraud by such Holder. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the Violation relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation.
 
5.      TRANSFER RESTRICTIONS AND PROCEDURES.
 
5.1    Not withstanding anything to the contrary herein, each Holder agrees
that, prior to the Outside Termination Date, such Holder shall not Transfer more
than the Permitted Resale Amount of the Underlying Shares in any one-week
period.



7



--------------------------------------------------------------------------------

 
5.2    Each Holder acknowledges and agrees that no sales of the Registrable
Securities may be made under the Registration Statement and that the Registrable
Securities are not transferable on the books of Onyx unless the certificate
submitted to the transfer agent evidencing the Registrable Securities is
accompanied by a separate Transfer Notice for Sales Pursuant to Registration
Statement: (a) in the form of Appendix II hereto; (b) executed by an officer of,
or other authorized person designated by, the Holder; and (c) to the effect that
(i) the Registrable Securities have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws, (ii) the requirement of delivering a current prospectus has
been satisfied, and (iii) the Transfer complies with the transfer restrictions
set forth in this Section 5.2.
 
5.3    The Warrants and the certificates representing the Underlying Shares
shall bear substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A REGISTRATION RIGHTS AGREEMENT DATED JANUARY             , 2003,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION, AND MAY
NOT BE SOLD, TRANSFERRED OR ENCUMBERED EXCEPT IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF SAID AGREEMENT AS SAID AGREEMENT MAY FROM TIME TO TIME BE AMENDED
OR SUPPLEMENTED.
 
6.      NOTICE AND CURE OF BREACH
 
If any Holder believes the Company to be in default of any term of this
Agreement, such Holder shall first notify the Company in writing of the
existence and the exact nature of the alleged default and, if such default is
capable of cure, the Company shall have ten (10) days after receipt of such
notice to cure the alleged default. For purposes of this Agreement, the Lease
Amendment and the other documents related thereto, the Company shall not be
deemed to be in default of any term or covenant contained in this Agreement,
unless the Company is provided notice of such default in accordance with this
Section 6 and fails to cure any alleged default within the cure period provided
in this Section 6.
 
7.      MISCELLANEOUS
 
7.1    Successors and Assigns.
 
Except as otherwise provided in this Agreement, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties to this
Agreement or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.



8



--------------------------------------------------------------------------------

 
7.2    Amendments and Waivers.
 
Any term of this Agreement may be amended or waived only with the written
consent of Onyx and the Majority Holders.
 
7.3    Notices.
 
Any notice required or permitted by this Agreement shall be in writing and shall
be given by personal delivery, confirmed facsimile transmission, overnight
courier service or certified or registered mail (airmail if sent
internationally) with postage prepaid, in each case addressed to the party to be
notified at such party’s address or facsimile number as set forth below, or as
subsequently modified by written notice. The effective date of any notice shall
be the date of personal delivery, the date on which successful facsimile
transmission is confirmed, the date actually delivered by a reputable overnight
courier service or forty-eight hours after mail deposit, as the case may be, in
each case properly addressed as provided herein and with all charges prepaid.
 
If to Onyx:
 
Onyx Software Corporation
3180 139th Avenue S.E., Suite 500
Bellevue, WA 98005-4901
Facsimile No.: (425) 732-2413
Attn: Chief Legal Officer
 
With a copy to:
 
Orrick, Herrington & Sutcliffe LLP
719 Second Avenue, Suite 900
Seattle, WA 98104
Facsimile No.: (206) 839-4301
Attn: Alan C. Smith
 
If to Holder:
 
Bellevue Hines Development, LLC
1110 112th Avenue NE
Suite 130
Bellevue, WA 98004
Facsimile No.: (425) 467-0408
Attn: Hines Project Manager
 



9



--------------------------------------------------------------------------------

With a copy to:
 
Hines Interest Limited Partnership
Williams Tower
2800 Post Oak Boulevard
50th Floor
Houston, TX 77056-6118
Facsimile No.: (713) 966-2633
Attn: C. Hastings Johnson
With a copy to: Thomas D. Owens
 
7.4    Severability.
 
If any provision of this Agreement, or the application of such provision to any
person, place or circumstance, shall be held to be invalid, unenforceable or
void, all other provisions of this Agreement, and the invalidated provision as
applied to other persons, places and circumstances, shall remain in full force
and effect, and shall be liberally construed in order to carry out the intent of
the parties to this Agreement as nearly as possible. Any court or arbitrator
having jurisdiction shall have the power to reform such provision to the extent
necessary for the provision to be enforceable under applicable law.
 
7.5    Governing Law; Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington. The parties irrevocably consent to the jurisdiction and
venue of the state and federal courts located in King County, Washington in
connection with any action relating to this Agreement.
 
7.6    Waiver of Jury Trial.
 
Each of Onyx and each Holder hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement, the transactions
contemplated hereby or the actions of such parties in the negotiation,
administration, performance and enforcement hereof.
 
7.7    Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
7.8    Headings.
 
The titles and subtitles used in this Agreement are used for convenience of
reference only and shall not be considered in construing or interpreting this
Agreement.



10



--------------------------------------------------------------------------------

 
7.9       Entire Agreement.
 
This Agreement contains the entire agreement and understanding between the
parties with respect to the subject matter of this Agreement and supersedes any
prior or contemporaneous written or oral agreements with respect to such subject
matter between the parties.
 
7.10     Rule 144 Reporting.
 
With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, Onyx agrees at all times to:
 
            (a)    make and keep adequate current public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;
 
            (b)    use its best efforts to file with the SEC in a timely manner
all reports and other documents required of Onyx under the Securities Act and
the Exchange Act; and
 
            (c)    furnish to each Holder upon request a written statement by
Onyx as to its compliance with the reporting requirements of such Rule 144 and
of the Securities Act and Exchange Act, a copy of the most recent annual or
quarterly report of Onyx, and such other reports and documents so filed by Onyx
as such Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing such Holder to sell any Registrable Securities
without registration.
 
 
[signature page follows]



11



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 
ONYX SOFTWARE CORPORATION
   
By:
 

--------------------------------------------------------------------------------

           
Name:
 

--------------------------------------------------------------------------------

           
Its:
 

--------------------------------------------------------------------------------

       

 
 
BELLEVUE HINES DEVELOPMENT, LLC
       
By:
 

--------------------------------------------------------------------------------

               
Thomas D. Owens
Title: Managing Member
           

 
Address:
 
Williams Tower
   
2800 Post Oak Boulevard
   
50th Floor
   
Houston, TX 77056-6118
     
Fax:
 
(713) 966-7851



--------------------------------------------------------------------------------

EXHIBIT A
 
INSTRUMENT OF ADHERENCE
 
Reference is hereby made to that certain Registration Rights Agreement, dated as
of January     , 2003, between Onyx Software Corporation, a Washington
corporation (“Onyx”), and Bellevue Hines Development, LLC, a Delaware limited
liability company, as amended and in effect from time to time (the “Registration
Rights Agreement”). Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Registration Rights Agreement.
 
The undersigned, in order to become the owner or holder of
[                         shares] [warrants to purchase                  
shares] of common stock, par value $0.01 per share (the “Common Stock”), of
Onyx, hereby agrees that, from and after the date hereof, the undersigned has
become a party to the Registration Rights Agreement in the capacity of a Holder,
and is entitled to all of the benefits under, and is subject to all of the
obligations, restrictions and limitations set forth in, the Registration Rights
Agreement that are applicable to a Holder thereunder. This Instrument of
Adherence shall take effect and shall become a part of the Registration Rights
Agreement immediately upon execution.
 
Executed under seal as of the date set forth below under the laws of
                                    .
 

                 
Signature:
 

--------------------------------------------------------------------------------

           
Name:
 

--------------------------------------------------------------------------------

           
Title:
 

--------------------------------------------------------------------------------

 
Accepted:
 
Onyx Software Corporation
 
By:
 

--------------------------------------------------------------------------------

           
Name:
 

--------------------------------------------------------------------------------

           
Its:
 

--------------------------------------------------------------------------------

       
Date:
 

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------

APPENDIX I
 
ONYX SOFTWARE CORPORATION
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement, please provide
us with the following information:
 
1.
 
Pursuant to the “Selling Shareholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:

 
                                                                              
                                        
                                        
                                        
                                                           
 
2.
 
Please provide the number and type of Onyx securities that you or your
organization own, including those Warrants purchased by you or your organization
pursuant to the Lease Amendment and those securities purchased by you or your
organization through other transactions:

 
         Warrants:                           
                                        
                                        
                                        
                                        
                                         
         Other Shares of Common Stock:                    
                                        
                                        
                                        
                                             
 
3.
 
Have you or your organization had any position, office or other material
relationship within the past three years with Onyx or its affiliates (other than
pursuant to the Lease)?

 
                      Yes                  No
 
If yes, please indicate the nature of any such relationships below:
 
                                                                              
                                        
                                        
                                        
                                                           
                                                                              
                                        
                                        
                                        
                                                           
                                                                              
                                        
                                        
                                        
                                                           



--------------------------------------------------------------------------------

APPENDIX II
 
ONYX SOFTWARE CORPORATION
 
TRANSFER NOTICE FOR SALES PURSUANT TO REGISTRATION STATEMENT
 
Attention:
Paul Dauber
Chief Legal Officer
Onyx Software Corporation
3180 139th Avenue S.E., Suite 500
Bellevue, WA 98005-4901
 
This Transfer Notice relates to                      shares (the “Shares”) of
the common stock, $0.01 par value per share, of Onyx Software Corporation, a
Washington corporation, registered in the name of
                                              (the “Transferor”). The beneficial
owner of the Shares is                                         
                                        
                                             .1
 
The undersigned Transferor desires to assign and transfer the Shares through the
following broker:
 
                                                                              
                                        
                                        
                                        
                                                             
 
 
                                                                              
                                        
                                        
                                        
                                                             
 
 
                                                                              
                                        
                                        
                                        
                                                             
(Print or type broker’s name, address and telephone number)
 
The name, address and telephone number of a contact person regarding this
transaction (if different from above) is:
 
                                                                              
                                        
                                        
                                        
                                                             
 
 
                                                                              
                                        
                                        
                                        
                                                             
 
 
                                                                              
                                        
                                        
                                        
                                                             
(Print or type contact person’s name, address and telephone number)
 
The undersigned Transferor confirms that:
 

 
1.
 
the Shares are being transferred pursuant to an effective registration statement
on Form S-3 under the Securities Act of 1933, as amended (the “Securities Act”);

 

--------------------------------------------------------------------------------

1  A “beneficial owner” of the Shares includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power, which includes the power to vote, or
to direct the voting of, the Shares; and/or (ii) investment power, which
includes the power to dispose, or to direct the disposal of, the Shares.



--------------------------------------------------------------------------------

 

 
2.
 
the Shares are being transferred in compliance with all applicable blue sky
securities laws of any state;

 

 
3.
 
the Shares are being transferred in compliance with the restrictions on transfer
in the Registration Rights Agreement, including, without limitation, the volume
restrictions contained in Section 5.2 thereof;

 

 
4.
 
the prospectus delivery requirements under the Securities Act have been or will
be satisfied; and

 

 
5.
 
the prospectus so delivered correctly describes the Transferor and the
Transferor’s method of sale or other distribution of the Shares.

 
Signature:                                   
                                        
                                        
                                        
                                                                          
(Sign exactly as shares are registered on Onyx Software Corporation’s books; if
registered shareholder is an entity, indicate signatory’s official capacity with
respect to the registered holder)
 
Date:                            



2